            Case: 3:15-cv-00686-jdp Document #: 99 Filed: 04/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 LA’MONT WALKER,

                               Plaintiff,
                                                                             ORDER
            v.
                                                                          15-cv-686-jdp
 BURTON COX,

                               Defendant.


        Pro se plaintiff La’Mont Walker is currently incarcerated at the United States

Penitentiary-Big Sandy, located in Inez, Kentucky. Walker alleges that defendant Dr. Burton

Cox failed to properly treat his back pain when he was housed at Wisconsin Secure Program

Facility.

        After I denied defendant’s motion for summary judgment in part, I stayed the case to

recruit counsel for Walker. See Dkt. 86. The case has been stayed for more than a year. During

that time, the court has contacted members of the Western District of Wisconsin Bar

Association, members of the Seventh Circuit Bar Association, and some of the largest laws

firms practicing in this court who have agreed to regularly take on representation of pro se

parties like Walker. Unfortunately, no lawyer has agreed to take the case and the court has

exhausted its options.

        Walker has written to the court asking to lift the stay. Dkt. 95. I will grant that request.

Because the court was unable to find counsel to represent him, Walker now has a choice:

(1) proceed on his own without counsel; or (2) dismiss this case without prejudice. If Walker

chooses to dismiss the case, the dismissal will be without prejudice, which means that Walker

could file a new case at a later date. However, the statute of limitations would continue to run.
        Case: 3:15-cv-00686-jdp Document #: 99 Filed: 04/30/20 Page 2 of 2



Dupuy v. McEwen, 495 F.3d 807, 810 (7th Cir. 2007) (“[W]hen a suit is dismissed without

prejudice, the statute of limitations continues to run from the date (normally the date of the

injury) on which the claim accrued.”).



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff La’Mont Walker’s motion to lift the stay in this case, Dkt. 95, is LIFTED.

       2. Plaintiff may have until May 15, 2020, to inform the court in writing whether he
          wishes to: (1) continue litigating the case but without counsel or (2) dismiss the case
          without prejudice.

       3. If plaintiff chooses the first option, the clerk of court will set a telephone scheduling
          conference with Magistrate Judge Crocker. If plaintiff fails to respond, I will take his
          silence to mean that he is choosing the second option and I will direct the clerk of
          court to close the case.

       Entered April 30, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
